Exhibit 10.1

 

SECOND AMENDMENT TO
EXPLORATION AGREEMENT

 

THIS SECOND AMENDMENT TO EXPLORATION AGREEMENT (this “Second Amendment”) is made
and entered into effective as of December 31, 2012, by and between URI, Inc., a
Delaware corporation, whose address for purposes hereof is 405 State Highway 121
Bypass, Building A, Suite 110, Lewisville, Texas 75067 (hereinafter referred to
as “URI”), and Cameco Texas Inc., a Texas corporation, whose address for
purposes hereof is 2020 Carey Avenue, Suite 600, Cheyenne, Wyoming 82001
(hereinafter referred to as “Cameco”).  URI and Cameco will be collectively
referred to hereinafter as the “Parties,” and individually referred to as a
“Party.”

 

Recitals

 

A.                                    URI and Cameco are parties to that certain
Exploration Agreement effective as of May 10, 2011, as amended by that First
Amendment to Exploration Agreement dated September 28, 2012 (collectively, the
“Agreement”) concerning the exploration, evaluation and development of certain
properties comprising a portion of the Kenedy Ranch in Kenedy County, Texas (the
“Kenedy Ranch”).  Those exploration, evaluation and development activities are
being conducted pursuant to the terms and conditions of that Uranium Mining
Lease Option dated December 1, 2010 between The John G. and Maria Stella Kenedy
Foundation (the “Foundation”) and URI as amended (the “Option Agreement”). 
Pursuant to the Option Agreement, URI, by either drilling a required number of
exploration wells or incurring certain required minimum amounts of exploration
and development expenditures, has the option (the “Option”) to enter into one or
more long term uranium mining leases covering all or portions of the properties
at the Kenedy Ranch.

 

B.                                    The Parties have completed Phases One and
Phase Two under the Agreement.

 

C.                                    URI and the Foundation have agreed to an
amendment of the Option Agreement to allow for the conduct of exploration,
evaluation and development activities on an additional portion of the Kenedy
Ranch known as the La Parra Division, and to extend the time period within which
certain required minimum amounts of exploration and development expenditures
must be incurred in order to retain the Option.  The Parties now desire to amend
the Agreement in certain respects to reflect the amendments to the Option
Agreement.

 

Amendment

 

Now, therefore, for and in consideration of the Agreement and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties mutually agree as follows:

 

1.                                      Terms defined in the Agreement shall
have the same meaning in this Second Amendment unless otherwise defined.

 

2.                                      The term “Exploration Lands” as defined
in Recital A of the Agreement is hereby amended to include the La Parra Division
of the Kenedy Ranch, as more particularly described in the attached Schedule A.

 

3.                                      The definition of the term “Minimum Work
Requirement” in the Agreement is hereby amended to mean “expenditure by Cameco
for Exploration and Related Work (as set forth in Sections 2.4-2.6, inclusive,
below) of a minimum of (i) $1 million during Phase One, (ii) an additional
$1,250,000 during Phase Two and (iii) an additional $1.5 million during Phase
Three.”

 

4.                                      The definition of the term “Phase Two”
in the Agreement is hereby amended to mean “the period running from the last day
of Phase One through the date Cameco expends an additional $1,250,000 in
Exploration Expenses in accordance with a Program and Budget approved pursuant
to Section 3.1(b).”

 

1

--------------------------------------------------------------------------------


 

5.                                      Two new definitions are hereby added to
the Agreement:  “Phase Four,” which shall mean the period running from
December 1, 2013 through November 30, 2014, and “Phase Five,” which shall mean
the period running from December 1, 2014 through November 30, 2015.

 

6.                                      Section 2.1 of the Agreement is revised
to read as follows:

 

Rights Granted.  URI hereby grants to Cameco (exclusively) the right to enter
upon the Exploration Lands during the Earn-In Period for the purpose of
participating with URI in Exploration Programs as contemplated under the KMF
Option Agreement, and the right to earn an undivided 40%, 50% or 70% interest in
the Leases (the “Acquisition Right”) by (a) making the payments referred to in
Section 2.2; and (b) incurring certain required amounts of Exploration Expenses
as set forth in Sections 2.4, 2.5 and 2.6.

 

7.                                      Section 2.7 of the Agreement is revised
to read as follows:

 

Additional Expenditures; Other Joint Expenditures.  The Parties anticipate and
acknowledge that the $3,750,000 in Exploration Expenses described in
Sections 2.4, 2.5(b) and 2.6(b), above, will not likely constitute a sufficient
amount of expenditures to allow them to make a decision as to whether to
exercise the Lease Option.  If Cameco elects a 40% or 50% Fixed Acquisition
Right, or if Cameco has a 70% Vested Acquisition Right and if neither Party
elects to terminate this Agreement within 15 days after the final percentage
interests are fixed, each Party shall be responsible, going forward, for
funding, in accordance with and subject to its rights under the provisions of
Section 3.1(d), its proportionate share (70/30, 40/60 or 50/50) of the remaining
required amounts of Exploration Expenses under the KMF Option Agreement until
such time as the Lease Option is exercised, unless the Party gives notice of
termination pursuant to Section 2.11 or 3.2.

 

8.                                      The first sentence of
Section 3.1(c)(i) of the Agreement is revised to read as follows:

 

(i)                                     Phase Three shall be funded by Cameco
pursuant to a Program and Budget adopted as follows:  Not later than 30 days
after providing notice to URI that it intends to proceed with Phase Three,
Cameco shall provide to URI a proposed Program and Budget for Phase Three.

 

9.                                      Section 3.1(d) of the Agreement is
revised to read as follows:

 

Joint Funding Phase.

 

(i)                                     Exploration Expenses beyond those Cameco
agrees to exclusively fund (whether after Phase Three or after an earlier Phase
due to an election to acquire a Fixed Acquisition Right under Section 2.5(a) or
2.6(a)) shall be incurred pursuant to a Program and Budget adopted and approved
as follows:  Not later than 30 days after Cameco’s interest has become fixed,
the Proposing Party, as defined in Section 3.1(d)(iii) below, shall provide to
the other Party a proposed Program and Budget for the period running from the
end of the Earn-In Period to the end of Phase Three (if Cameco has made an
election to acquire a Fixed Acquisition Right prior to the end of Phase Three)
or to the end of Phase Four (if Cameco has completed the Minimum Work
Requirement and thereby acquired a 70% Vested Acquisition Right), and not later
than 30 days prior to the end of each subsequent Phase, the Proposing Party
shall provide to the other Party a proposed Program and Budget for the next
Phase (each such period an “Additional Phase”).  Within 15 days after its
receipt of any such proposed Program and Budget, the other Party shall provide
any comments and proposed changes to the Program and Budget.  The Proposing
Party shall consider those comments and proposed changes in good faith, but
ultimately shall have the authority to determine the final Program and Budget
for each Additional Phase in its sole discretion.

 

(ii)                                  During each Additional Phase, the Parties
agree that they shall fund the Exploration and Related Work described in the
approved Program and Budget for that Additional Phase on a joint basis, in
proportion to their percentage interests in the right to acquire the Leases.

 

2

--------------------------------------------------------------------------------


 

(iii)                               If an Additional Phase commences because
Cameco elects not to proceed with exclusive funding beyond Phase One, URI shall
be the Proposing Party and the Exploration Operator.  If an Additional Phase
commences because Cameco elects not to proceed with exclusive funding beyond
Phase Two, Cameco shall become the Exploration Operator, neither party shall be
deemed a Proposing Party and the provisions of Section 3.1(b) shall govern
selection of the Program and Budget for the Additional Phase.  For Phases Four
and Five, Cameco shall be the Exploration Operator (unless Cameco has elected to
retain URI as the Exploration Operator during that Phase) and shall be the
Proposing Party as to each Program and Budget covering each such Phase, provided
that no such Program and Budget shall require Exploration Work beyond that
required to maintain the KMF Option Agreement in effect unless the Parties
unanimously agree otherwise.

 

10.                               Section 3.2(c) of the Agreement is revised to
read as follows:

 

Phase Three End.  Within fifteen days after completion of the Phase Three
Program and Budget, the Parties will determine whether or not to terminate this
Agreement, exercise the Lease Option or incur additional Exploration Expenses. 
If the Parties disagree on whether or not they need to incur additional
Exploration Expenses, Cameco shall have the authority to make the final
determination, and either Cameco or URI may elect to terminate its interest in
this Agreement.  If either Cameco or URI elects to terminate its interest in
this Agreement, Sections 3.2(d) and 3.2(e) shall apply as to such termination.

 

11.                               Section 3.3 of the Agreement is revised to
read as follows:

 

Operations Carried Out by Exploration Operator.

 

During Phase One, URI will serve as the Exploration Operator and carry out the
performance of Exploration and Related Work in accordance with the provisions of
the Initial Program and Budget.  If this Agreement is not terminated after Phase
One, URI will also serve as the Exploration Operator during Phase Two and carry
out the performance of Exploration and Related Work in accordance with the
approved Program and Budget for Phase Two.  At the end of Phase Two, Cameco will
become the Exploration Operator unless it gives notice to URI at least 15 days
prior to the end of Phase Two that it desires to retain URI as the Exploration
Operator for Phase Three.  At the end of Phase Three, Cameco will become or
remain Exploration Operator unless URI was designated as the Phase Three
Exploration Operator and Cameco gives notice to URI at least 15 days prior to
the end of Phase Three that it desires for URI to remain as the Exploration
Operator for Phase Four.  At the end of Phase Four, Cameco will become or remain
the Exploration Operator unless URI was designated as the Exploration Operator
for Phase Four and Cameco gives notice to URI at least 15 days prior to the end
of Phase Four that it desires for URI to remain the Exploration Operator for
Phase Five.  The Exploration Operator shall be entitled to make cash calls on a
monthly basis upon the other Party for amounts due from the other Party pursuant
to Sections 2.4, 2.5(b), 2.6(b) and 2.7 as required in order conduct the
Exploration and Related Work set forth in the Initial Program and Budget or the
approved Program and Budget then in effect.  The Exploration Operator shall
promptly disclose and deliver to the other Party, whenever requested by the
other Party, all records, information and data concerning the Exploration Lands
derived from its conduct of Exploration and Related Work.  As compensation for
the performance of Exploration and Related Work carried out as Exploration
Operator, and in lieu of any charges for overhead, general and administrative
expenses, URI shall receive a fee equivalent to 8% of the Exploration Expenses
incurred each month; such fee to be reduced to 5% for (a) any Exploration
Expenses in excess of the Minimum Work Requirement incurred during either Phase
One or Phase Two, (b) any Exploration Expenses in excess of $1,500,000 incurred
if URI is acting as the Exploration Operator during Phase Three, and (c) any
Exploration Expenses in excess of (i) $1,500,000 incurred during Phase Four, and
(ii) $2,000,000 incurred during Phase Five if URI is acting as the Exploration
Operator during each such Additional Phase.

 

12.                               The phrase “Applicable Period” as it is used
in Section 10.3 of the Agreement has the meaning provided for in Article XIII,
Section 13.2 of the Mining Venture Agreement (Exhibit B to the Agreement).

 

3

--------------------------------------------------------------------------------


 

13.                               All references in the Agreement to the “KMF
Option Agreement” are to the KMF Option Agreement as amended.

 

14.                               The Joint Venture Agreement, as that term is
defined in Section 2.10 of the Agreement and attached as Schedule B to the
Agreement, is revised as follows:

 

(a)                                 Section 5.1 of the Joint Venture Agreement
is revised to read as follows:

 

5.1                               Participants’ Initial Contributions.

 

(a)                                 Cameco, as its Initial Contribution, hereby
contributes its undivided seventy percent (70%) interest in the Properties to
the purposes of this Agreement.  The amount of Four Million Three Hundred
Thousand Dollars ($4,300,000) shall be credited to Cameco’s Equity Account on
the Effective Date with respect to Cameco’s Initial Contribution.

 

(b)                                 URI, as its Initial Contribution, hereby
contributes its undivided thirty percent (30%) interest in the Properties to the
purposes of this Agreement.  The amount of One Million Eight Hundred Forty-Two
Thousand Eight Hundred Fifty-Seven Dollars ($1,842,857) shall be credited to
URI’s Equity Account on the Effective Date with respect to URI’s Initial
Contribution.

 

(b)                                 Schedule G of the Joint Venture Agreement is
revised to read as set forth on Schedule C attached to this Agreement.

 

15.                               Simultaneous with the execution and delivery
of this Second Amendment, Cameco shall reimburse URI the amount of $250,000,
which shall constitute reimbursement for the $250,000 payment made by URI to the
Foundation as consideration for the amendments made to the Option Agreement. 
The amount of that reimbursement shall be credited toward Cameco’s fulfillment
of the Phase Three Minimum Work Requirement.

 

16.                               This Second Amendment shall not be effective
unless and until the Foundation and URI have executed and delivered an amendment
to the Option Agreement in substantially the form set forth in Schedule B
attached hereto.

 

17.                               Except as expressly modified herein or as made
patently necessary to give effect to the provisions of the amendments herein,
the parties agree that the Agreement remains in full force and effect in
accordance with its existing terms and conditions.

 

18.                               This Second Amendment may be executed in
multiple counterparts, and all such counterparts taken together shall be deemed
to constitute one and the same document.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
duly executed, delivered, and effective from the date first above written.

 

 

CAMECO TEXAS INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ William P. Goranson

 

Name:

William P. Goranson

 

Title:

President

 

 

 

 

 

By:

/s/ Jim Stokey

 

Name:

Jim Stokey

 

Title:

Vice President, Projects and Growth

 

 

 

 

 

URI, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Terence Cryan

 

Name:

Terence Cryan

 

Title:

Interim President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------